IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-393-CV



JIMMY DELL WHITE,

	APPELLANT

vs.



SANDRA LEE WHITE,

	APPELLEE


 


FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 143,581-B, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING

 


PER CURIAM
	Appellant Jimmy Dell White has filed a motion to dismiss the appeal.  The motion
is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:   February 1, 1995
Do Not Publish